Exhibit 10.1

 

NOTE EXCHANGE AGREEMENT

 

THIS NOTE EXCHANGE AGREEMENT (this “Agreement”) is dated as of March 27, 2018,
between Aeon Global Health Corp., a Delaware corporation (the “Company”) and the
holder identified on the signature pages hereto (each, a “Holder” and
collectively, the “Holders”).

 

 Recitals

 

WHEREAS, pursuant to the terms and conditions of this Agreement, the Company
hereby offers to the Holder a new secured promissory note (the “New Note”) and
the Holder, wishes to purchase and acquire the New Note in exchange for the
surrender and cancellation of one or more promissory notes held by the Holder,
the terms and conditions of which are set forth on the signature page to this
Agreement (“Original Note”) upon the terms and conditions set forth herein; and

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby agreed
and acknowledged, the parties hereto hereby agree as follows:

 

1.      Defined Terms. In addition to the terms defined elsewhere in this
Agreement: (a) capitalized terms that are not otherwise defined herein have the
meanings given to such terms in the New Note or Security Agreement (as defined
herein); and (b) the following terms have the meanings set forth in this
Section 1:

 

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.  For the purposes of this definition,
“control”, when used with respect to any specified Person, means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Closing Date” means the Trading Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to: (i) the Holders’ obligations to surrender the Original
Note and (ii) the Company’s obligations to deliver the New Note have been
satisfied or waived.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

 

“Consent and Amendment Agreement” means that certain agreement entered into by
the Senior Holders amending certain terms of the Prior Senior Notes and
consenting to the issuance of the New Note on the terms contemplated hereby.

 

“Conversion Price” shall have the meaning ascribed to such term in the New Note.

 

“Conversion Shares” means the shares of Common Stock issuable upon the
conversion of the New Note.

 

“Encumbrances” shall mean any security or other property interest or right,
claim, lien, pledge, option, charge, security interest, contingent or
conditional sale, or other title claim or retention agreement interest or other
right or claim of third parties, whether perfected or not perfected, voluntarily
incurred or arising by operation of law, and including any agreement (other than
this Agreement) to grant or submit to any of the foregoing in the future.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

1

--------------------------------------------------------------------------------

 

 

“New Note” means the secured convertible note due, subject to the terms therein,
on the one-year anniversary of the date on which it is issued, as issued by the
Company to the Holder hereunder, in an aggregate principal amount equal to the
sum of (i) the principal amount of the Original Note, plus (ii) the accrued and
unpaid interest on the Original Note up to the Business Day immediately
preceding the Closing Date, which New Note shall be in the form of Exhibit A
attached hereto.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Required Approvals” shall have the meaning ascribed to such term in
Section 4(d).

 

“Required Minimum” means, as of any date, the maximum aggregate number of shares
of Common Stock then issued or potentially issuable in the future pursuant to
the New Note, ignoring any conversion or exercise limits set forth therein.

 

“Securities” means the New Note and the Conversion Shares.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Security Agreement Amendment” means an amendment to that certain Amended and
Restated Security Agreement dated as of March 20, 2017, which provides for the
inclusion of the New Note as a secured note under the terms of such Amended and
Restated Security Agreement.

 

“Prior Senior Notes” means those certain senior secured convertible notes, in
the aggregate principal amount of $2,545,199, originally issued by the Company
on March 20, 2017, as amended to date.

 

“Senior Holders” means that holders of the Prior Senior Notes.

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, or any tier of the OTC Markets Inc.
(or any successors to any of the foregoing).

 

“Transaction Documents” means this Agreement, the New Note, the Security
Agreement, all exhibits and schedules thereto and hereto and any other documents
or agreements executed in connection with the transactions contemplated
hereunder.

 

2.           Securities Exchange.

 

2.1     Exchange and Closing

 

(a)     Upon the following terms and subject to the conditions contained herein,
Holder agrees to exchange from the Company the Original Note and Holder shall
deliver and surrender to the Company at its principal offices for cancellation
the Original Note held by Holder, free and clear of any liens, claims, charges,
security interest or other legal or equitable Encumbrances in exchange for a New
Note in the aggregate principal amount equal to the principal amount of the
Original Note, plus the accrued and unpaid interest on the Original Note up to
the Business Day immediately preceding the Closing Date in the form of Exhibit A
to this Agreement. Upon satisfaction of the covenants and conditions set forth
in Sections 2.2 and 2.3, the Closing shall occur at the offices of Company’s
counsel or such other location and on such Business Day as the parties shall
mutually agree.

 

2

--------------------------------------------------------------------------------

 

 

(b)      At Closing, the New Note issued in exchange for cancellation of the
Original Note shall be deemed the full and final consideration for the
cancellation of the Original Note, and notwithstanding anything to the contrary
contained in the Original Note or otherwise, the Company and Holder hereby agree
that upon the Closing: (i) the Company’s obligations under the Original Note
held by Holder shall be deemed fully paid and satisfied; and (ii) the Original
Note shall automatically terminate and have no further force and effect (other
than those specific provisions which pursuant to the terms and provisions of the
Original Note which expressly survive termination). Further, the Company and
Holder hereby agree that upon the Closing the Company’s obligations to Holder
pursuant to any security agreements previously entered into between the Company
and Holder shall be deemed fully satisfied and the parties’ obligations to one
another with respect to any security interests granted by the Company shall be
governed solely by the Security Agreement Amendment entered into between the
Company and the Holders pursuant to this Agreement.

 

(c)      Holder further agrees that it will write “PAID IN FULL” on the original
of the Original Note surrendered to the Company pursuant to this Agreement and
initial such phrase and return the originally executed version of the Original
Note to the Company. Notwithstanding the foregoing, however, in the event the
Holder does not inscribed the phrase “PAID IN FULL” on the Original Note, it
hereby authorizes the Company’s agents and officers to write such phrase on the
Original Note. In the event Holder has lost his, her or its Original Note, or
such Original Note were lost, stolen or destroyed, Holder shall, instead of
returning the Original Note, execute and deliver to the Company an affidavit of
loss and indemnification undertaking (in a form acceptable to the Company) with
respect to such Original Note and in which instrument the Holder acknowledges
that the Original Note are cancelled and paid in full.

 

2.2      Deliveries.

 

(a)      On or prior to the Closing Date (except as otherwise provided below),
the Company shall deliver or cause to be delivered to Holder the following: (i)
this Agreement duly executed by the Company; (ii) the Security Agreement
Amendment, duly executed by the Company; (iii) a New Note registered in the name
of Holder (such original New Note may be delivered within three Trading Days
following Closing Date); (iv) an agreement executed between the Company or its
subsidiary, Peachstate Health Management LLC d/b/a AEON Clinical Laboratories
and the landlord of the premises in which the Company’s principal place of
business is located pursuant to which the landlord agrees to subordinate its
security interest into certain assets of the Company to the security interests
to be granted to the Holder pursuant to the Security Agreement Amendment; and
(v) such other documents relating to the transactions contemplated by this
Agreement as the Holder or its counsel may reasonably request.

 

(b)      On or prior to the Closing Date, Holder shall deliver or cause to be
delivered to the Company, as applicable, the following: (i) this Agreement duly
executed by Holder; (ii) the Security Agreement Amendment, duly executed by the
Holder; (iii) the Holder’s Original Note (or an affidavit of loss and indemnity
undertaking with respect thereto, in a form reasonably acceptable to the
Company); and (iv) such other documents relating to the transactions
contemplated by this Agreement as the Company or its counsel may reasonably
request.

 

2.3      Closing Conditions.

 

(a)      The obligations of the Company hereunder in connection with the Closing
are subject to the satisfaction, or waiver by the Company, of the following
conditions: (i) the accuracy in all material respects on the Closing Date of the
representations and warranties of the Holder contained herein (unless as of a
specific date therein in which case they shall be accurate as of such date);
(ii) all obligations, covenants and agreements of the Holder required to be
performed at or prior to the Closing Date shall have been performed; (iii) the
delivery by the Holder of the items set forth in Section 2.2(b) of this
Agreement; (iv) the Senior Holders have executed and delivered to the Company
(A) the Security Agreement Amendment and (B) the Consent and Amendment
Agreement; and (v) the Company shall have received any Required Approvals
necessary to conduct the Closing.

 

(b)      The obligations of the Holder hereunder in connection with the Closing
are subject to the satisfaction, or waiver by the Holder, of the following
conditions: (i) the accuracy in all material respects when made and on the
Closing Date of the representations and warranties of the Company contained
herein (unless as of a specific date therein); (ii) all obligations, covenants
and agreements of the Company required to be performed at or prior to the
Closing Date shall have been performed; (iii) the Senior Holders have executed
and delivered to the Company (A) the Security Agreement Amendment and (B) the
Consent and Amendment Agreement; and (iv) the delivery by the Company of the
items set forth in Section 2.2(a) of this Agreement.

 

3

--------------------------------------------------------------------------------

 

 

3.       Representations, Warranties and Covenants of Holder.  Holder hereby
makes the following representations and warranties to the Company, and covenants
for the benefit of the Company.

 

(a)     Due Organization and Authorization; Binding Agreement. If Holder is an
entity, such Holder is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization. Holder has full right,
power and authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. This Agreement has been duly and validly
authorized, executed and delivered by Holder and (assuming due authorization,
execution and delivery by the Company) constitutes the valid and binding
obligation of Holder enforceable against Holder in accordance with its terms,
subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, and general equitable principles (whether
considered in a proceeding in equity or at law).

 

(b)     No Conflicts. The execution, delivery and performance of this Agreement
by the Holder and the consummation by the Holder of the transactions
contemplated hereby do not and will not: (i) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, mortgage, deed of trust,
indenture, note, bond, license, lease agreement, instrument or obligation to
which the Holder is a party or by which the Holder’s properties or assets are
bound; or (ii) result in a violation of any federal, state, local or foreign
statute, rule, regulation, order, judgment or decree (including federal and
state securities laws and regulations) applicable to the Holder or by which any
property or asset of the Holder are bound or affected, except, in each case, for
such conflicts, defaults, terminations, amendments, acceleration, cancellations
and violations as would not, individually or in the aggregate, materially and
adversely affect the Holder’s ability to perform its obligations under this
Agreement. No consent, approval, authorization or order of any person, entity,
court, administrative agency or governmental authority is required for the
execution, delivery or performance of this Agreement by the Holder.

 

(c)     Holder Status. At the time Holder was offered the New Note, it was, and
as of the date hereof it is, and on each date on which it converts the New Note
it will be either: (i) an “accredited investor” as defined in Rule 501(a) under
the Securities Act; or (ii) a “qualified institutional buyer” as defined in Rule
144A(a) under the Securities Act. Holder is not required to be registered as a
broker-dealer under Section 15 of the Exchange Act. Holder has sufficient
knowledge and experience in financial matters as to be capable of evaluating the
risks and merits of the transaction contemplated hereby. Holder is able to bear
the economic risk of its investment in the New Note for an indefinite period of
time, is able to afford a complete loss of such investment, and acknowledges
that no public market exists for the New Note and that there is no assurance
that a public market will ever develop for such securities. Neither, the New
Note nor the Conversion Shares have been registered under the Securities Act
and, therefore, cannot be sold unless subsequently registered under the
Securities Act or an exemption from such registration is available.

 

(d)     Information. Holder has reviewed, or has had the opportunity to review,
with the assistance of professional and legal advisors of its choosing, all
information (including all documents filed or furnished to the Commission by the
Company) relating to the business, finances and operations of the Company and
materials relating to the exchange transaction which have been requested by such
Holder. Such Holder has been afforded the opportunity to ask questions of the
Company and has had sufficient access to the Company necessary for Holder to
decide to exchange its Original Note for the New Note in accordance with this
Agreement. Such Holder acknowledges that all of the documents filed by the
Company with the Commission under Sections 13(a), 14(a) or 15(d) of the Exchange
Act, that have been posted on the EDGAR site maintained by the Commission are
available to such Holder, and such Holder has not relied on any statement of the
Company not contained in such documents in connection with such Holder’s
decision to enter into this Agreement or any other Transaction Document and to
consummate the transactions contemplated hereby.

 

4

--------------------------------------------------------------------------------

 

 

(e)     Certain Disqualification Events. Neither the Holder, nor any director,
executive officer, other member or officer of the Holder participating in the
transactions contemplated by this Agreement, any beneficial owner of 20% of more
of the Holder’s outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
Securities Act) connected with the Holder in any capacity at the time of sale
(each a “Holder Covered Person”) is subject to any of the “Bad Actor”
disqualifications described in Rule 506(d)(1)(i) to (viii) under the Securities
Act (a “Disqualification Event”), except for a Disqualification Event covered by
Rule 506(d)(2) or (3) (provided that the foregoing exception shall not be
available hereunder with respect to Rule 506(d)(2)(iv) for any Disqualification
Event of which the Company did not know as a result of the Holder’s failure to
disclose such Disqualification Event to the Company). Holder has exercised
reasonable care to determine: (i) the identity of each person that is a Holder
Covered Person; and (ii) whether any Holder Covered Person is subject to a
Disqualification Event.

 

(f)      Own Account. The Holder is and will be acquiring the Securities for the
Holder’s own account, for investment purposes, and not with a view to any resale
or distribution in whole or in part, in violation of the Securities Act or any
applicable securities laws; provided, however, that by making the
representations herein, the Holder does not agree to hold such Securities for
any minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance with federal and state securities laws
applicable to such disposition.

 

(g)     Restricted Securities. The Holder understands that the Securities
purchased hereunder, including the Conversion Shares, are “restricted
securities,” as that term is defined in the Securities Act and the rules
thereunder, have not been registered under the Securities Act, and that none of
the Securities can be sold or transferred unless they are first registered under
the Securities Act and such state and other securities laws as may be applicable
or an exemption from registration under the Securities Act is available (and
then the Securities may be sold or transferred only in compliance with such
exemption and all applicable state and other securities laws). Holder
acknowledges that all certificates representing any of the New Note and the
Conversion Shares will bear a restrictive legend in a form as set forth below
and hereby consents to the transfer agent for the Company’s Common Stock making
a notation on its records to implement the restrictions on transfer described
herein.  Holder further understands that except as provided in the Transaction
Documents: (i) the Securities have not been and are not being registered under
the Securities Act or any state securities laws, must be held indefinitely and
may not be offered for sale, sold, assigned or transferred unless: (A)
subsequently registered thereunder; (B) Holder shall have delivered to the
Company an opinion of counsel, in a generally acceptable form, to the effect
that such Securities to be sold, assigned or transferred may be sold, assigned
or transferred pursuant to an exemption from such registration; or (C) Holder
provides the Company with reasonable assurance that such Securities can be sold,
assigned or transferred pursuant to Rule 144 or Rule 144A promulgated under the
Securities Act (or a successor rule thereto) (collectively, “Rule 144”); (ii)
any sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the Securities under circumstances in which the seller
(or the Person (through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the Commission thereunder; and (iii) except as set forth in the
Transaction Documents, neither the Company nor any other Person is under any
obligation to register the Securities under the Securities Act or any state
securities laws or to comply with the terms and conditions of any exemption
thereunder.

 

(h)    Reliance on Representations. Holder understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and Holder’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of Holder set forth herein in order to determine the
availability of such exemptions and the eligibility of Holder to acquire the
Securities. The Holder undertakes to immediately notify the Company of any
change in any statement or other information relating to the Holder which takes
place prior to the Closing time. No Person has made any written or oral
representations to the Holder that: (i) any Person will resell or repurchase the
New Note or the Conversion Shares or (ii) as to the future price or value of the
shares of Common Stock of the Company.

 

(i)     No Brokers. The Holder has not employed any broker or finder or incurred
any liability for any brokerage or investment banking fees, commissions,
finders’ structuring fees, financial advisory fees or other similar fees in
connection with any of the transactions contemplated by this Agreement.

 

(j)    No General Solicitation. The Holder acknowledges that the Securities were
not offered to the Holder by means of any form of general or public solicitation
or general advertising, or publicly disseminated advertisements or sales
literature, including: (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media, or
broadcast over television or radio; or (ii) any seminar or meeting to which the
Holder was invited by any of the foregoing means of communications.

 

5

--------------------------------------------------------------------------------

 

 

(k)    Representations Regarding Original Note. The Holder owns and holds,
beneficially and of record, the entire right, title, and interest in and to the
Original Note held by it, free and clear of any and all pledges, liens, security
interests, mortgage, claims, charges, restrictions, options, title defects or
Encumbrances other than restrictions under the Securities Act and other
applicable federal and state securities laws. Holder has not, in whole or in
part, (x) assigned, transferred, hypothecated, pledged or otherwise disposed of
the Original Note or its rights in such Original Note, or (y) given any person
or entity any transfer order, power of attorney or other authority of any nature
whatsoever with respect to such Original Note which would limit the Holder’s
power to transfer the Original Note hereunder. Holder has the sole and
unencumbered right and power to transfer and dispose of the Original Note, and
such Original Note are not subject to any agreement, arrangement or restriction
with respect to the voting or transfer of the Original Note, except for this
Agreement. No additional consideration for any purpose shall be due to Holder at
Closing, with respect to the Original Note, other than the New Note. Upon
delivery of the Original Note to the Company for cancellation (as contemplated
by this Agreement), the Company will receive good and marketable title to the
Original Note, free and clear of all pledges, liens, security interests,
mortgage, claims, charges, restrictions, options, title defects or Encumbrances.
The Original Note being surrendered by it for cancellation pursuant to this
Agreement represent all of the Original Note of the Company in which Holder owns
any legal or beneficial interest. No Event of Default (as defined in the
Original Note) has been declared under the Original Note and no Event of Default
exists or is continuing with respect to the Original Note.

 

(l)    No Representations. No person or entity, other than the Company, has been
authorized to give any information or to make any representation on behalf of
the Company in connection with the offering of Securities, and if given or made,
such information or representations have not been relied upon by the Holder as
having been made or authorized by the Company.  The only representations and
warranties made by the Company in connection with the offering of Securities are
those contained in this Agreement, and the only information made available by
the Company in connection with the offering of Securities is contained in this
Agreement.

 

(m)    No Legal, Tax or Investment Advice.   Holder understands that the tax
consequences of the transactions contemplated by this Agreement are complex, and
accordingly Holder represents and warrants that it understands that nothing in
this Agreement or any other materials presented by or on behalf of the Company
to him, her or it in connection with this Agreement and the transactions
contemplated herein, constitutes legal, tax or investment advice.   Holder has
consulted such legal, tax and investment advisors as he, she or it, in his, her
or its sole discretion, has deemed necessary or appropriate in the
circumstances.   Holder is not relying on the Company or any of its respective
affiliates or agents, including its counsel and accountants, for any tax advice
regarding the tax consequences of the transactions contemplated by this
Agreement.

 

(n)     No Governmental Review. Such Holder understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement in connection with the
transactions contemplated by this Agreement or the fairness or suitability of
the investment in the New Note nor have such authorities passed upon or endorsed
the merits of the New Note.

 

4.        Representations, Warranties and Covenants of the Company.  The Company
represents and warrants to the Holder, and covenants for the benefit of the
Holder, as follows:

 

(a)    Due Organization. The Company has been duly incorporated and is validly
existing and in good standing under the laws of the state of Delaware, with full
corporate power and authority to own, lease and operate its properties and to
conduct its business as currently conducted. The Company is duly qualified to
conduct business and is in good standing as a foreign corporation or other
entity in each jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, could not
have or reasonably be expected to result in: (i) a material adverse effect on
the legality, validity or enforceability of any Transaction Document; (ii) a
material adverse effect on the results of operations, assets, business,
prospects or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole; or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document (any of (i), (ii) or (iii), a
“Material Adverse Effect”) and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

 

6

--------------------------------------------------------------------------------

 

 

(b)    Due Authorization; Binding Agreement; No Conflicts. The Company has the
requisite corporate power and authority to enter into and to consummate the
transactions contemplated by this Agreement and each of the other Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of this Agreement and each of the other Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, the Board of Directors or the Company’s stockholders in connection
herewith or therewith other than in connection with the Required Approvals. This
Agreement and each other Transaction Document to which it is a party has been
(or upon delivery will have been) duly executed by the Company and, when
delivered in accordance with the terms hereof and thereof, will constitute the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, subject to the Required Approvals and except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally; (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies; and (iii) insofar as indemnification and contribution provisions may
be limited by applicable law.

 

(c)     Validity of New Note. The New Note issued pursuant to this Agreement,
when delivered in exchange for the Original Note in accordance with this
Agreement, will be the valid and binding obligations of the Company enforceable
against the Company in accordance with their terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, and
general equitable principles (whether considered in a proceeding in equity or at
law). The Conversion Shares, when paid for and issued in accordance with the
terms of the New Note, will be validly issued, fully paid and non-assessable,
free and clear of all liens imposed by the Company other than restrictions on
transfer provided for herein and in the Transaction Documents.

 

(d)     Filings, Consents and Approvals. The Company is not required to obtain
any consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other
than: (i) those that have previously been obtained; (ii) the filings required
pursuant to the Exchange Act; (iii) the notice and/or application(s) to each
applicable Trading Market, if any, for the issuance and sale of the Securities
and the listing of the Conversion Shares for trading thereon in the time and
manner required thereby; and (iv) such other filings with the Commission as may
be required under the Securities Act and such filings as are required to be made
under applicable state securities laws (collectively, the “Required Approvals”).

 

5.           Other Agreements.

 

5.1      Transfer Restrictions.

 

(a)      The Securities may only be disposed of in compliance with state and
federal securities laws. In connection with any transfer of Securities other
than pursuant to an effective registration statement or Rule 144, to the Company
or to an Affiliate of a Holder, the Company may require the transferor thereof
to provide to the Company an opinion of counsel selected by the transferor and
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Securities under the
Securities Act. As a condition of transfer, any such transferee shall agree in
writing to be bound by the terms of this Agreement and shall have the rights and
obligations of a Holder under this Agreement.

 

(b)      The Holders agree to the imprinting, so long as is required by this
Section 5.1, of a legend on any of the Securities substantially in the following
form:

 

[NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
[EXERCISABLE] [CONVERTIBLE]] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.

 

7

--------------------------------------------------------------------------------

 

 

(c)      Each Holder, severally and not jointly with the other Holders, agrees
with the Company that Holder will sell any Securities pursuant to either the
registration requirements of the Securities Act, including any applicable
prospectus delivery requirements, or an exemption therefrom, and that if
Securities are sold pursuant to a registration statement, they will be sold in
compliance with the plan of distribution set forth therein, and acknowledges
that the removal of the restrictive legend from certificates representing
Securities as set forth in this Section 5.1 is predicated upon the Company’s
reliance upon this understanding.

 

5.2      Reservation of Securities. Subject to obtaining the Required Approvals,
the Company shall maintain a reserve from its duly authorized shares of Common
Stock for issuance pursuant to the Transaction Documents in an amount no less
than the Required Minimum. If, on any date, the number of authorized but
unissued (and otherwise unreserved) shares of Common Stock is less than the
Required Minimum on such date, then the Board of Directors shall use
commercially reasonable efforts to amend the Company’s certificate of
incorporation to increase the number of authorized but unissued shares of Common
Stock to at least the Required Minimum at such time, as soon as possible,
including by calling a meeting of the Company’s shareholders for such purpose.

 

5.3       Fees and Expenses.  Each party hereto shall pay the fees and expenses
of its advisors, counsel, accountants and other experts, if any, and all other
expenses, incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement.

 

5.4        Waiver of Interest.  The Holder hereby irrevocably waives any and all
claims, demands, suits, actions, causes of action and rights whatsoever at law
or in equity, now existing or arising relating to any accrued and unpaid
interest on the Original Note or any other agreement between the parties.  The
Holder hereby acknowledges and agrees that it shall not commence or prosecute in
any way, or cause to be commenced or prosecuted, any action in any court
relating to such accrued and unpaid interest.

 

5.5         Intentionally Omitted.

 

5.6        Piggyback Registration Rights. Holder and the Company agree that the
Holder shall be entitled to the registration rights with respect to the shares
of Common Stock then issued and issuable upon conversion in full of the New Note
(the “Underlying Shares”), as set forth in this Section 5.6.

 

(a)     Definition of Registrable Securities. As used in this Section 5.6, the
term “Registrable Security” means, as of any date of determination, (a) all of
the shares of Common Stock then issued and issuable upon conversion in full of
the New Note (assuming on such date the New Note is converted in full without
regard to any conversion limitations therein), (b) any additional shares of
Common Stock issued and issuable in connection with any anti-dilution provisions
in the New Note (in each case, without giving effect to any limitations on
conversion set forth in the New Note), and (c) any securities issued or then
issuable upon any stock split, dividend or other distribution, recapitalization
or similar event with respect to the foregoing; provided, however, that any such
Registrable Securities shall cease to be Registrable Securities (and the Company
shall not be required to maintain the effectiveness of any, or file another,
registration statement hereunder with respect thereto) for so long as (i) a
registration statement with respect to the sale of such Registrable Securities
is declared effective by the Commission under the Securities Act and such
Registrable Securities have been disposed of by the Holder in accordance with
such effective registration statement, (ii) such Registrable Securities have
been previously sold in accordance with Rule 144, or (iii) such securities
become eligible for resale without volume or manner-of-sale restrictions and
without current public information pursuant to Rule 144 as set forth in a
written opinion letter to such effect, addressed, delivered and acceptable to
the Company’s transfer agent and the affected Holders (assuming that such
securities and any securities issuable upon exercise, conversion or exchange of
which, or as a dividend upon which, such securities were issued or are issuable,
were at no time held by any Affiliate of the Company). The term “Registrable
Securities” means any and all of the securities falling within the foregoing
definition of “Registrable Security.”

 

8

--------------------------------------------------------------------------------

 

 

(b)     Piggyback Registration Rights. As used herein, a “Registration
Statement” shall mean any registration statement filed by the Company with the
Commission under the Securities Act at any time or from time to time commencing
on a date within one year that any Underlying Shares may be issuable to the
Holder and while any Registrable Securities remain outstanding; provided,
however, that a Registration Statement for the purposes hereof shall not
include: (A) any registration statement (or amendment thereto) filed by the
Company which has not been declared effective on or before the date hereof; (B)
any registration statement on Form S-3 (or any successor form) filed by the
Company for the purpose of effecting offers and sales of securities on a
continuous or delayed basis pursuant to Rule 415(a)(ix) or (x) under the
Securities Act; (C) a registration relating to employee benefit plans (whether
effected on Form S-8 or its successor); or (D) a registration effected on Form
S-4 (or its successor). If at any time or from time to time while any
Registrable Securities remain outstanding, the Company shall determine to
register or shall be required to register any of its Common Stock, whether or
not for its own account, the Company shall:

 

(i)     provide to each Holder written notice thereof at least seven (7) days
prior to the filing of the Registration Statement by the Company in connection
with such registration;

 

(ii)     include in such registration, and in any underwriting involved therein,
all those Registrable Securities specified in a written request by each Holder
received by the Company within five (5) days after the Company mails the written
notice referred to above. The Company may withdraw the registration at any time.
If a registration covered by this Section 5.6 is an underwritten registration on
behalf of the Company, and the underwriters advise the Company in writing that
in their opinion the number of securities requested to be included in such
registration exceeds the number which can be sold in such offering without
adversely affecting the marketability of the offering, the Company shall include
in such registration: (1) first, the securities the Company proposes to sell,
(2) second, the Registrable Securities and other securities requested to be
included in such registration, pro rata among the selling Holders and any other
selling security holders on the basis of the number of Registrable Securities
owned by each such Holder and other selling security holders. The Holders’ right
to have Registrable Securities included in the first registration statement
filed by the Company may be deferred to the second registration statement filed
by the Company, which deferral may be continued to the third or subsequent
registration statement so long as the registration statements are pursuant to
underwritten offerings and the underwriter determines in good faith that
marketing factors require exclusion of some or all of the Registrable Securities
held by the Holders, but such deferral shall be only to the extent of such
required exclusion as determined by the underwriter; and

 

(iii)     if the registration is an underwritten registration, each Holder of
Registrable Securities shall enter into an underwriting agreement in customary
form with the underwriter and provide such information regarding Holder that the
underwriter shall reasonably request in connection with the preparation of the
prospectus describing such offering, including completion of FINRA
Questionnaires.

 

(c)        Covenants with Respect to Registration. In connection with the
registration in which the Registrable Securities are included, the Company and
Holder covenant and agree as follows:

 

(i)     The foregoing registration rights shall be contingent on the Holders
furnishing the Company with such appropriate information as the Company shall
reasonably request, including (A) such information regarding itself, the
Registrable Securities held by it and the intended method of disposition of the
Registrable Securities held by it, as shall be reasonably required to effect the
registration of such Registrable Securities and shall execute such documents in
connection with such registration as the Company may reasonably request. At
least seven days prior to the first anticipated filing date of any Registration
Statement, the Company shall notify each Holder of the information the Company
requires from such Holder if such Holder elects to have any of the Registrable
Securities included in the Registration Statement. A Holder shall provide such
information to the Company at least two (2) Business Days prior to the first
anticipated filing date of such Registration Statement if it elects to have any
of the Registrable Securities included in the Registration Statement. Each
Holder agrees to furnish to the Company a completed selling security holder
questionnaire (a “Questionnaire”) in the form provided to it by the Company not
less than two Business Days prior to the filing date of such Registration
Statement. The Company shall not be required to include the Registrable
Securities of a Holder in a Registration Statement and shall not be required to
pay any damages to such Holder who fails to furnish to the Company a fully
completed Questionnaire at least two Business Days prior to the filing date. The
Company may require each selling Holder to furnish to the Company a certified
statement as to the number of shares of Common Stock beneficially owned by it
and, if required by the Commission, the natural persons thereof that have voting
and dispositive control over its shares of Common Stock.

 

9

--------------------------------------------------------------------------------

 

 

(ii)      Each Holder, by its acceptance of the Registrable Securities agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of a Registration Statement hereunder, unless
such Holder has notified the Company in writing of its election to exclude all
of its Registrable Securities from such Registration Statement. Each Holder
agrees that, upon receipt of any notice from the Company that it must suspend
sales of Common Stock pursuant to the Registration Statement, it will
immediately discontinue disposition of Registrable Securities pursuant to the
Registration Statement covering such Registrable Securities, until the Holder is
advised by the Company that such dispositions may again be made.

 

(iii)     Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to a Registration
Statement.

 

(iv)     The Company shall indemnify each Holder of Registrable Securities to be
sold pursuant to the registration statement and each person, if any, who
controls such Holder within the meaning of Section 15 of the Securities Act or
Section 20(a) of the Exchange Act, against all loss, claim, damage, expense or
liability (including reasonable expenses reasonably incurred in investigating,
preparing or defending against any claim) to which any of them may become
subject under the Securities Act, the Exchange Act or otherwise, arising from
such registration statement, except to the extent arising under paragraph (v)
below.

 

(v)     Each Holder owning Registrable Securities to be sold pursuant to a
registration statement, and their successors and assigns, shall severally, and
not jointly, indemnify the Company, its officers and directors and any
underwriter, and each person, if any, who controls the Company or such
underwriter within the meaning of Section 15 of the Act or Section 20(a) of the
Exchange Act, against all loss, claim, damage or reasonable expense or liability
(including expenses reasonably incurred in investigating, preparing or defending
against any claim) to which they may become subject under the Securities Act,
the Exchange Act or otherwise, arising (A) from information furnished by or on
behalf of such Holder, or their successors or assigns, for inclusion in such
registration statement, or (B) as a result of use by the Holder of a
registration statement that the Holder was advised to discontinue.

 

6.             Miscellaneous.

 

6.1         Governing Law; Consent to Jurisdiction. This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware,
without regard to the conflicts of laws principles thereof. Each party hereto
agrees that it shall bring any action, proceeding, suit, demand, or claim with
respect to any matter arising out of or related to this Agreement or the
transactions contained in or contemplated by this Agreement, exclusively in the
Delaware Court of Chancery and any state appellate court therefrom within the
State of Delaware (unless the Delaware Court of Chancery shall decline to accept
jurisdiction over a particular matter, in which case, in any Delaware state or
federal court within the State of Delaware) (such courts, collectively, the
“Delaware Courts”), and solely in connection with claims arising under this
Agreement or the transactions that are the subject of this Agreement (i)
irrevocably submits to the exclusive jurisdiction of the Delaware Courts, (ii)
waives any objection to laying venue in any such action or proceeding in the
Delaware Courts, (iii) waives any objection that the Delaware Courts are an
inconvenient forum or do not have jurisdiction over either party hereto, (iv)
agrees that service of process upon such party in any such action or proceeding
shall be effective if notice is given in accordance with Section 6.5 of this
Agreement, although nothing contained in this Agreement shall affect the right
to serve process in any other manner permitted by law and (v) agrees not to seek
a transfer of venue on the basis that another forum is more convenient.
Notwithstanding anything herein to the contrary, (A) nothing in this Section 6.1
shall prohibit any party from seeking or obtaining orders for conservatory or
interim relief from any court of competent jurisdiction and (B) each party
hereto agrees that any judgment issued by a Delaware Court may be recognized,
recorded, registered or enforced in any jurisdiction in the world and waives any
and all objections or defenses to the recognition, recording, registration or
enforcement of such judgment in any such jurisdiction.

 

10

--------------------------------------------------------------------------------

 

 

6.2      Confidentiality.  The Holder acknowledges and agrees that the existence
of this Agreement and the information contained herein and in the Exhibits
hereto (collectively, “Confidential Information”) is of a confidential nature
and shall not, without the prior written consent of the Company, be disclosed by
the Holder to any person or entity, other than the Holder’s personal financial
and legal advisors for the sole purpose of evaluating an investment in the
Company, and that it shall not, without the prior written consent of the
Company, directly or indirectly, make any statements, public announcements or
release to trade publications or the press with respect to the subject matter of
this Agreement.  Notwithstanding the foregoing, the Holder may use or disclose
Confidential Information to the extent the Holder is required by law to disclose
such Confidential Information, provided, however, that prior to any such
required disclosure, Holder shall give the Company reasonable advance notice of
any such disclosure and shall cooperate with the Company in protecting against
any such disclosure and/or obtaining a protective order narrowing the scope of
such disclosure and/or use of the Confidential Information.  The Holder further
acknowledges and agrees that the information contained herein and in the other
documents relating to this transaction may be regarded as material non-public
information under United States federal securities laws, and that United States
federal securities laws prohibit any person who has received material non-public
information relating to the Company from purchasing or selling securities of the
Company, or from communicating such information to any person under
circumstances in which it is reasonably foreseeable that such person is likely
to purchase or sell securities of the Company.  Accordingly, until such time as
any such non-public information has been adequately disseminated to the public,
the Holder shall not purchase or sell any securities of the Company, or
communicate such information to any other person.

 

6.3      Entire Agreement; Amendment and Waivers.  This Agreement constitutes
the entire understanding and agreement of the parties with respect to the
subject matter hereof and supersedes all prior and/or contemporaneous oral or
written proposals or agreements relating thereto all of which are merged
herein.  This Agreement may not be amended or any provision hereof waived in
whole or in part, except by a written amendment signed by all of the parties
hereto. No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right.

 

6.4      Counterparts.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to each other party, it being understood that the
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

6.5        Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature pages attached hereto at or prior to 5:30 p.m. (New
York City time) on a Trading Day; (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Trading Day or later than 5:30 p.m. (New York City time) on any Trading
Day; (c) the second (2nd) Trading Day following the date of mailing, if sent by
U.S. nationally recognized overnight courier service; or (d) upon actual receipt
by the party to whom such notice is required to be given. The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.

 

6.6       Severability. Any term or provision of this Agreement which is invalid
or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction.

 

6.7        Survival. All representations and warranties made by the Company and
each Holder will survive the execution of this Agreement and the Closing until
the first anniversary of the Closing Date, except for those representations and
warranties which speak as of a specific date. All covenants and other agreements
set forth in this Agreement shall survive the Closing for the respective periods
set forth therein and if no such period is specified until the first anniversary
of the Closing Date.

 

11

--------------------------------------------------------------------------------

 

 

6.8       Specific Performance; Enforcement. Each of the parties hereto
recognizes and acknowledges that a breach by it of any covenants or agreements
contained in this Agreement will cause the other party to sustain damages for
which it would not have an adequate remedy at law for money damages, and
therefore, each of the parties hereto agrees that in the event of any such
breach the aggrieved party shall be entitled to the remedy of specific
performance of such covenants and agreements and injunctive and other equitable
relief in addition to any other remedy to which it may be entitled at law or in
equity. The parties agree that they shall be entitled to enforce specifically
the terms and provisions of this Agreement in addition to any other remedy to
which they may entitled at law or in equity.

 

6.9       Assignment; Binding Effect; Benefits. This Agreement is not assignable
without the written consent of each of the other parties hereto. Subject to the
foregoing, the provisions of this Agreement shall be binding upon and inure to
the benefit of the parties and their respective heirs, legal representatives,
successors and permitted assigns. Except as expressly stated elsewhere herein,
nothing in this Agreement, express or implied, is intended or shall be construed
to give any person other than the parties or their respective successors or
assigns any legal or equitable right, remedy or claim under or in respect of any
agreement or any provision contained herein.

 

6.10     Independent Representation. Each Holder expressly represents and
warrants to the Company that (a) before executing this Agreement, said Holder
has fully informed himself or itself of the terms, contents, conditions and
effects of this Agreement; (b) said Holder has relied solely and completely upon
his or its own judgment in executing this Agreement; (c) said Holder has had the
opportunity to seek the advice of his or its own counsel and advisors before
executing this Agreement; (d) said Holder has acted voluntarily and of his or
its own free will in executing this Agreement; (e) said Holder is not acting
under duress, whether economic or physical, in executing this Agreement;
(f) this Agreement is the result of arm’s length negotiations conducted by and
among the parties; and (g) said Holder acknowledges that the law firm of Becker
& Poliakoff, LLP has been retained by the Company to prepare this Agreement as
legal counsel for the Company, that Becker & Poliakoff, LLP does not represent
any Holder in connection with the preparation or execution of this Agreement,
that such firm has not given any legal, investment or tax advice to any Holder
regarding this Agreement, and that such Holder has not relied upon any legal
advice except as provided by its own attorneys. Becker & Poliakoff, LLP is
expressly intended as a beneficiary of the representations and warranties of the
Holders contained in this Section 6.10.     

 

6.11     Fees and Expenses. Except as expressly set forth in this Agreement to
the contrary, each party shall pay the fees and expenses of its advisers,
counsel, accountants and other experts, if any, and all other expenses incurred
by such party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement.

 

6.12     Replacement of Securities. If any certificate or instrument evidencing
any Securities is mutilated, lost, stolen or destroyed, the Company shall issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction. The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Securities.

 

6.13     Termination. If the Initial Closing has not been consummated on or
before March 31, 2018, this Agreement may be terminated (a) by any Holder
(except where any such Holder is in breach of this Agreement or has failed to
perform or satisfy any closing condition applicable to it), as to such Holder’s
obligations hereunder only and without any effect whatsoever on the obligations
between the Company and the other Holders, or (b) by the Company (except for any
breach by it or failure to perform or satisfy any closing condition applicable
to it), by written notice to the other parties; provided, however, that such
termination will not affect the right of any non-breaching party to sue or seek
specific performance for any breach by any other party (or parties).

 

12

--------------------------------------------------------------------------------

 

 

6.14      Construction. The parties agree that each of them and/or their
respective counsel have reviewed and had an opportunity to revise the
Transaction Documents and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of the Transaction Documents or any
amendments thereto. In addition, each and every reference to share prices and
shares of Common Stock in any Transaction Document shall be subject to
adjustment for reverse and forward stock splits, stock dividends, stock
combinations and other similar transactions of the Common Stock that occur after
the date of this Agreement. In this Agreement, unless the context otherwise
requires: (i) words of the masculine or neuter gender will include the
masculine, neuter and/or feminine gender, and words in the singular number or in
the plural number will each include, as applicable, the singular number or the
plural number, (ii) reference to any Person includes such Person’s successors
and assigns but, if applicable, only if such successors and assigns are
permitted by this Agreement, (iii) the words “include,” “includes” and
“including” when used herein shall be deemed in each case to be followed by the
words “without limitation,” (iv) reference to any law means such law as amended,
modified codified or reenacted, in whole or in part, and in effect from time to
time, including rules and regulations promulgated thereunder, (v) except as
otherwise indicated, all references in this Agreement to the words “Section,”
“Schedule” and “Exhibit” are intended to refer to Sections, Schedules and
Exhibits to this Agreement, (vi) the headings of the Sections of this Agreement
are for convenience only and in no way modify, interpret or construe the meaning
of specific provisions of this Agreement, (vi) the words “herein,” “hereto,” and
“hereby” and other words of similar import in this Agreement shall be deemed in
each case to refer to this Agreement as a whole and not to any particular
Section or other subdivision of this Agreement, (vii) any reference herein to
“dollars” or “$” shall mean United States dollars, (viii) any reference herein
to a Governmental Authority shall be deemed to include reference to any
successor thereto, and (ix) the specificity of any representation or warranty
contained herein shall not be deemed to limit the generality of any other
representation or warranty contained herein.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK] 

 

13

--------------------------------------------------------------------------------

 

 

[COMPANY SIGNATURE PAGE TO NOTE EXCHANGE AGREEMENT]

 

 

IN WITNESS WHEREOF, the Company and each Holder has caused this Agreement to be
executed on its behalf as of the date first written above.

 

AEON GLOBAL HEALTH CORP.

           

Address for Notice:

2225 Centennial Drive

Gainesville, GA 30504

Attn: Chief Financial Officer

     

 

/s/ Michael J. Poelking

 

 

 Fax:

   

Name: Michael J. Poelking 

Title:  Chief Financial Officer

 

           

 

With a copy to (which shall not constitute notice):

                             

Becker & Poliakoff, LLP

45 Broadway, 17th Floor

New York, NY 10006

Attn: Michael A. Goldstein

Fax: 212-557-0295

           

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 

14

--------------------------------------------------------------------------------

 

 

[HOLDER SIGNATURE PAGE TO NOTE EXCHANGE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Note Exchange Agreement to
be duly executed by their respective authorized signatories as of the date first
indicated above.

 

Name of Holder:

 

Hanif A. Roshan

     

Signature of Authorized Signatory of Holder:

 

/s/ Hanif A. Roshan

     

Name of Authorized Signatory:

 

Hanif A. Roshan

     

Title of Authorized Signatory:

 

 

     

Email Address of Authorized Signatory:

 

sroshan@aeonglobalhealth.com

     

Facsimile Number of Authorized Signatory:

         

Social Security or Tax I.D. Number:

         

Address for Notices to Holder:

 

2225 Centennial Drive

   

Gainesville, GA 30504

                 

Address for Delivery of certificated Securities for Holder (if not same as
address for notices):

                     

 

 

Principal amount of New Note to be Issued at Closing: $504,452


Original Note(s) Owned by Holder and Issue Date (the “Original Note(s)”):

 

1.

Promissory Note originally issued January 23, 2018 in the Principal Amount of
$500,000.

 

15

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

FORM OF NEW NOTE

 

 

 

16

 